Appeal by the defendant from a judgment of the County Court, Westchester County (Colangelo, J.), rendered June 14, 2010, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived the right to appeal (see People v Lopez, 6 NY3d 248 [2006]; People v Callahan, 80 NY2d 273, 283 [1992]; People v Moissett, 76 NY2d 909, 910-911 [1990]; People v Seaberg, 74 NY2d 1, 11 [1989]). Since the defendant was informed of the maximum sentence that could be imposed if he failed to comply with the conditions of his plea agreement, his general waiver of his right to appeal encompasses his claim that the enhanced sentence was excessive (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v White, 3 AD3d 543, 544 [2004]; People v Brown, 272 AD2d 339 [2000]; People v Monk, 270 AD2d 433 [2000]; People v Miles, 268 AD2d 489 [2000]). Dillon, J.P, Balkin, Belen and Austin, JJ., concur.